Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 05/27/2021, have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,862,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and thus fully met.
Pat ‘968
Instant Claim 2
1. A non-transitory machine readable medium comprising instructions, which when performed by a machine causes the machine to perform operations comprising: 









receiving, over a network, a search request from a requestor, the search request including criteria, the criteria specifying characteristics of a desired remote sensor data source; 
providing, to the requestor, a list of a plurality of available sensor data sources that match the criteria; 

receiving at a sensor service, over the network, from the requestor, a selection of a set of sensor data sources from the list of the plurality of available sensor data sources that match the criteria, the set of sensor data sources communicating with the sensor service over the network using at least two different Application Programming Interfaces (APIs); 

creating a sensor data source list resource based on the selection, the sensor data source list resource comprising the selection of the set of sensor data sources; storing the sensor data source list resource in a data store;

assigning a numerical quality score to each particular available sensor data source from the plurality of available sensor data sources based upon a comparison of values from the particular available sensor data source with values from a subset of the plurality of available sensor data sources that are within a predetermined geographic distance to the particular available sensor data source, the numerical quality score quantifying a quality measurement of the particular available sensor data produced by the sensor data source; providing a network-address of the sensor data source list resource to the requestor; 

receiving, over the network, a request for the sensor data source list resource at the address;

responsive to receiving, over the network, the request for the sensor data source list resource at the address, requesting, over the network, current sensor readings associated with each of the set of sensor data sources using the at least two different APIs; and 

providing, over the network, the current sensor readings associated with the set of sensor data sources and corresponding quality scores of the set of sensor data sources in a response to the request for the sensor data source list resource sent over the network.
2. (New) An Internet of things (IoT) service platform communicatively coupling sensors with client devices over a network, the IoT service platform comprising:

a processor; 

a memory communicatively coupled to the processor and comprising instructions, which when performed by the processor, cause the processor to perform operations comprising:










receiving, over the network, from a client device, a set of sensor data sources associated with sensors; 














assigning a numerical quality score to each sensor data source based upon a comparison of values from a particular sensor data source with values from a subset of a plurality of available sensor data sources that are within a predetermined geographic distance to the particular data source, the numerical quality score representing a quality measurement of sensor data produced by the sensor data source; 








responsive to receiving a request from the client device for sensor data produced by the set of sensor data sources, requesting current sensor readings from the corresponding sensors; and









transmitting to the client device the current sensor readings associated with the set of sensor data sources.


The skilled artisan would find that Instant Claim 2 and dependent claim 15 together would be obvious in light of the Pat ‘968.  The same analysis applies to the remaining independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852